DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Pub. No. 2019/0102292), hereinafter referred to as Agarwal, in view of Che et al. (US Pub. No. 2020/0134445), hereinafter referred to as Che. 
Referring to claim 1, Agarwal discloses an apparatus comprising: a first compute engine (Core 212a, fig. 2c); a second compute engine (Core 212n, fig. 2c); a converged coherency fabric of a system-on-chip (IAL… traffic so that it can be sent to a companion die, such as in a system-on-a-chip (SoC); [0036]); and an accelerator on coherent fabric (ACF) (IAL may be used in one example to provide an interconnect fabric…interconnect fabric may be a coherent accelerator fabric; [0029]) of the system-on-chip, the AFC to couple the first compute engine and the IAL… traffic so that it can be sent to a companion die, such as in a system-on-a-chip (SoC); [0036]) using a single in-die interconnect port (fig. 4, interconnect link 489 is depicted as using a single port connection to 450 of 445 and 415 of 410), the ACF to arbitrate requests from the first compute engine and the second compute engine to utilize the single in-die interconnect port (fig. 4, Interconnect Fabric 415 and 450 multiplexers arbitrated traffic; In-die interconnect (IDI)—enables a device to issue coherent read and write requests, [0036], [0099]).
Agarwal does not appear to explicitly disclose the first and second compute engines are inference engines.
However, Che teaches a plurality of inference compute engines (fig. 2, inference cores 202, [0028]).
Agarwal and Che are analogous art because they are from the same field of endeavor, multi-core computation architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal and Che before him or her, to modify the multi-core system of Agarwal to implement the inference cores of Che thereafter providing a machine learning embodiment capable of determine an action to apply to an environment.
The suggestion/motivation for doing so would have been the optimization of inference cores for specific functions, such as performing tuple generation (Che: [0032]).
Therefore, it would have been obvious to combine Agarwal and Che to obtain the invention as specified in the instant claim.

As to claim 2, as demonstrated above, the combination of Agarwal and Che teaches first and second inference compute engines coupled by an ACF, and as claimed,  “a third inference compute engine, a fourth inference compute engine; and a second ACF to couple the third inference compute engine and the fourth inference compute engine to the converged coherency fabric using a different single in-die interconnect port” is merely a Duplication of Parts, and the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), see MPEP 2144.04.VI.B. Accordingly, the claim would have been obvious to one of ordinary skill in the art according the facts of the prior legal decision.

As to claim 3, Agarwal discloses an input/output device system communicatively coupled to the ACF via the converged coherency fabric (Coherent accelerator fabric 700 interconnects with an IAL endpoint, [0117]; IAL endpoint 728 may receive from the host device a packet, [0121]).

As to claim 4, Agarwal discloses a memory system (memory 722, fig. 7) coupled to the ACF via the converged coherency fabric (fig. 7).

As to claim 5, Agarwal discloses a processor core (Core 420, fig. 4) coupled to the ACF via the converged coherency fabric (fig. 4).

LLC 457, fig. 4) associated with the first inference compute engine and the second inference compute engine via the ACF (Cores 465a-n associated with Coherence Logic 455 including LLC 457, fig. 4).

As to claim 7, Agarwal discloses the last level cache is coupled to a second last level cache (LLC 734-1, fig. 7) via a ring network (fabric may include physical buses in the horizontal direction with server ring-like switching as the buses cross the various slices. The fabric may also include a special optimized horizontal interconnect 739 between LLC controllers 738; [0123]).

Claims 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view  of Che, as applied to claims 1-7 above, further in view of Chen et al. (US Pub. No. 2016/0283438), hereinafter referred to as Chen. 
As to claim 8, as demonstrated by the rejections above, the combination of Agarwal in view of Che discloses the ACF receives requests from the first inference compute engine and sends requests to the converged coherency fabric.
The combination does not appear to explicitly disclose receiving at a first clock rate and sending at a second clock rate.
However, Chen teaches receiving at a first clock rate (main clock cycle, [0069]) and sending at a second clock rate (fast scheduler 602 of one embodiment can schedule on each half of the main clock cycle, [0069]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Che, and Chen before him or her, to modify the multi-core system of Agarwal to include the fast scheduling taught by Chen because the fast scheduler would enable execution of fast operations at a reduced latency.
The suggestion/motivation for doing so would have been to reduce latency (Chen: [0072]).
Therefore, it would have been obvious to combine Agarwal, Che, and Chen to obtain the invention as specified in the instant claim.

As to claim 9, while Agarwal teaches the ACF and a plurality of interconnect fabric protocols including an in-die interconnect protocol, Agarwal is silent regarding protocol conversion of communications and therefore does not appear to explicitly disclose the step to “a converter to convert communications using an advanced extensible interface protocol to an in-die interconnect protocol.”
However, Chen teaches conversion of messages to IDI ([0034]).  Additionally, Chen teaches messaging according to Advanced Microcontroller Bus Architecture (AMBA) protocol, which introduced the AXI in the third generation, AMBA 3, in 2003. Accordingly, before the effective filing date of the claimed invention, the AXI was an obvious variant of the general 
Agarwal, Che, and Chen are analogous art because they are from the same field of endeavor, multi-core computation architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Che, and Chen before him or her, to modify the multi-core system of Agarwal to include the protocol conversion and known AMBA architecture protocols taught by Chen thereafter providing support across various protocols and the inherent advantages of such protocols.
The suggestion/motivation for doing so would have been to provide messaging suitable to specific system components (Chen: [0033]).
Therefore, it would have been obvious to combine Agarwal, Che, and Chen to obtain the invention as specified in the instant claim.

As to claim 10, the combination of Agarwal, Che, and Chen discloses the converter includes an advanced extensible interface request acceptor to receive requests using the advanced extensible interface protocol (NOTE: as demonstrated above, in view of the teachings Chen, AXI conversion would have been obvious to a PHOSITA) from the first inference compute engine and the second inference compute engine (NOTE: as demonstrated above, Agarwal teaches requests from first and second compute engines and Che teaches inference engines).  The suggestion/motivation to combine remains as indicated above with respect to claim 9.

NOTE: as demonstrated above, in view of the teachings Chen, AXI conversion would have been obvious to a PHOSITA) to the first inference compute engine and the second inference compute engine (NOTE: as demonstrated above, Agarwal teaches requests from first and second compute engines and Che teaches inference engines).  The suggestion/motivation to combine remains as indicated above with respect to claim 9.

Referring to claims 12 and 23, Agarwal discloses at least one non-transitory computer readable medium ([0110]) comprising instructions that, when executed, cause a machine to at least: receive, at an accelerator on coherent fabric (ACF) (IAL may be used in one example to provide an interconnect fabric…interconnect fabric may be a coherent accelerator fabric; [0029]), a first request from a first compute engine (Core 212a, fig. 2c, CPU requests, [0103]); receive, at the ACF, a second request from a second inference compute engine (Core 212n, fig. 2c, CPU requests, [0103]); and transmit the first request in the in-die interconnect interface protocol to a converged coherency fabric (IAL… traffic so that it can be sent to a companion die, such as in a system-on-a-chip (SoC); In-die interconnect (IDI)—enables a device to issue coherent read and write requests;  [0036]), wherein the ACF couples the first compute engine and the second compute engine to the converged coherency fabric using a single in-die interconnect port (fig. 4, interconnect link 489 is depicted as using a single port connection to 450 of 445 and 415 of 410).

However, Che teaches a plurality of inference compute engines (fig. 2, inference cores 202, [0028]).
Furthermore, Chen teaches conversion of IDI messages ([0034]).  Additionally, Chen teaches messaging according to Advanced Microcontroller Bus Architecture (AMBA) protocol, which introduced the AXI in the third generation, AMBA 3, in 2003. Accordingly, before the effective filing date of the claimed invention, the AXI was an obvious variant of the general AMBA protocol suitable for high performance, high clock frequency system designs and features advantageous to high speed sub-micrometer interconnect.
Agarwal, Che, and Chen are analogous art because they are from the same field of endeavor, multi-core computation architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Che, and Chen before him or her, to modify the multi-core system of Agarwal to implement the inference cores of Che and include the protocol conversion and known AMBA architecture protocols taught by Chen thereafter providing a machine learning embodiment capable of determine an 
The suggestion/motivation for doing so would have been the optimization of inference cores for specific functions, such as performing tuple generation (Che: [0032]), and provide messaging suitable to specific system components (Chen: [0033]).
Therefore, it would have been obvious to combine Agarwal, Che, and Chen to obtain the invention as specified in the instant claim.

As to claim 13, the combination of Agarwal, Che, and Chen discloses the instructions, when executed, cause the machine to convert (Chen: bus bridge 202 may translate messages from processor module 102 via bus 106; [0033]), at the ACF (Agarwal: IAL may be used in one example to provide an interconnect fabric…interconnect fabric may be a coherent accelerator fabric; [0029]), the second request to the in-die interconnect interface protocol (Chen: Bus bridge 202 may convert AMBA messages from processor module 102 to IDI messages [0035]). The suggestion/motivation to combine remains as indicated above with respect to claim 12.

As to claim 14, Agarwal discloses the first request is a request to access a device in an input/output device system communicatively coupled to the ACF via the converged coherency fabric (Coherent accelerator fabric 700 interconnects with an IAL endpoint, [0117]; IAL endpoint 728 may receive from the host device a packet, [0121]).

560, fig. 5a, [0099]) in a memory system (memory 722, fig. 7) coupled to the ACF via the converged coherency fabric (fig. 7).

As to claim 16, Agarwal discloses the first request is a request to communicate with a processor core coupled to the ACF via the converged coherency fabric (Accelerator 410 may include a core 420 having a host memory cache 422 and an accelerator memory cache 424. Core 420 may communicate using interconnect 481 using, for example, an intra-device protocol (for instance, IDI) for various functions, such as coherent requests and memory flows; [0092]).

As to claim 17, Agarwal discloses the converged coherency fabric includes a last level cache (LLC 457, fig. 4) associated with the first inference compute engine and the second inference compute engine via the ACF (Cores 465a-n associated with Coherence Logic 455 including LLC 457, fig. 4).

As to claim 18, Agarwal discloses the last level cache is coupled to a second last level cache (LLC 734-1, fig. 7) via a ring network (fabric may include physical buses in the horizontal direction with server ring-like switching as the buses cross the various slices. The fabric may also include a special optimized horizontal interconnect 739 between LLC controllers 738; [0123]).

main clock cycle, [0069]) and sending at a second clock rate (fast scheduler 602 of one embodiment can schedule on each half of the main clock cycle, [0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Che, and Chen before him or her, to modify the multi-core system of Agarwal to include the fast scheduling taught by Chen because the fast scheduler would enable execution of fast operations at a reduced latency. The suggestion/motivation for doing so would have been to reduce latency (Chen: [0072]).

As to claim 20, the combination of Agarwal, Che, and Chen discloses the ACF (Agarwal: coherent accelerator fabric; [0029]) includes a converter to convert communications using the advanced extensible interface protocol to an in-die interconnect protocol (Chen: Bus bridge 202 may convert AMBA messages from processor module 102 to IDI messages [0035]; NOTE: as demonstrated above, in view of the teachings Chen, AXI conversion would have been obvious to a PHOSITA). The suggestion/motivation to combine remains as indicated above with respect to claim 12.

Chen: Bus bridge 202 may convert AMBA messages from processor module 102 to IDI messages [0035]; NOTE: as demonstrated above, in view of the teachings Chen, AXI conversion would have been obvious to a PHOSITA) from the first inference compute engine and the second inference compute engine (NOTE: as demonstrated above, Agarwal teaches requests from first and second compute engines and Che teaches inference engines).  The suggestion/motivation to combine remains as indicated above with respect to claim 12.

As to claim 22, the combination of Agarwal, Che, and Chen discloses the converter includes an advanced extensible interface request sender to send requests using the advanced extensible interface protocol (NOTE: as demonstrated above, in view of the teachings Chen, AXI conversion would have been obvious to a PHOSITA) to the first inference compute engine and the second inference compute engine (NOTE: as demonstrated above, Agarwal teaches requests from first and second compute engines and Che teaches inference engines).  The suggestion/motivation to combine remains as indicated above with respect to claim 12.

As to claim 24, the combination of Agarwal, Che, and Chen discloses converting (Chen: bus bridge 202 may translate messages from processor module 102 via bus 106; [0033]), at the ACF (Agarwal: IAL may be used in one example to provide an interconnect fabric…interconnect fabric may be a coherent accelerator fabric; [0029]), the second request to an in-die Chen: Bus bridge 202 may convert AMBA messages from processor module 102 to IDI messages [0035]). The suggestion/motivation to combine remains as indicated above with respect to claim 23.

As to claim 25, Agarwal discloses the first request is a request to access a device in an input/output device system communicatively coupled to the ACF via the converged coherency fabric (Coherent accelerator fabric 700 interconnects with an IAL endpoint, [0117]; IAL endpoint 728 may receive from the host device a packet, [0121]).

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
“In rejecting claims 1, 12, and 23, the Examiner relied on FIG. 4 of Agrawal as allegedly describing the claimed ‘converged coherency fabric’ and the claimed ‘accelerator on coherent fabric (ACF)’ recited in the Applicant’s claims. (See Office Action, pp. 2-3 and 8). Agarwal describes ‘a plurality of cores 465a-n ... Each of cores 465a-n may communicate with coherence logic 455 via interconnects 487a-n’ ([0094]). Additionally, in Agarwal, ‘[c]oherence logic 455 may communicate using various interconnects, such as interconnects 484 and 485.’ ([0093]). For example, as shown in FIG. 4 of Agarwal, core 465a and 465n are coupled to coherence logic 455 using., respectively, interconnects 487a and 487n. Further, as shown in FIG. 4 of Agarwal, coherence logic 455 is coupled to interconnect fabric 450 using interconnects 484 and 485.
Therefore, at best, this description in Agarwal describes an apparatus that couples a first core 465a and a second core 465n to a coherence logic 455 using multiple interconnects 487a and 487n. Claim 1, on the other hand, specifically recites ‘an accelerator on coherent fabric (ACF) of the system-on-chip, the ACF to couple the first inference compute engine and the second inference compute engine to the converged coherency fabric using a single in-die interconnect port’ (emphasis added).”

The Examiner respectfully disagrees. As indicated in the rejections above with reference to fig. 4 of Agarwal, the entirety of the IAL interconnect fabric which is embodies as a coherent accelerator fabric includes an individual link 489 which depicts a single port into 450 at the host processor 445 and a single port into 415 of accelerator 410. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184